DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16, 18-28, and 31-37 are currently pending, with claims 34-35 being previously withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18-26, 29, and 32-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US Patent 8,209,023 (hereinafter Zhou) in view of Eckhardt et al. US Publication 2012/0112347 (hereinafter Eckhardt).
Regarding claims 16 and 36, Zhou discloses an implantable electrode device (Figure 49, column 4 lines 11-29) comprising: a carrier made of a polymer material (bottom layer of Figure 49, also made of PDMS), wherein the carrier is flexible and electrically isolating (PDMS is mentioned as the carrier composition, see Figure 49-50 at step 1, column 16 lines16-20); at least one measurement electrode formed by an 
Zhou teaches that the layers shown in Figures 49-50 can include a range for each thickness (column 16 lines 16-40), so the thicknesses are not inherently identical for the same material layers above and below in every case, however the skilled artisan 
Zhou is silent on the barrier layer around the device. Eckhardt teaches an implantable monitoring device that includes a barrier layer (element 226 as per Figure 2J) enclosing the carrier by covering all surfaces of the carrier (Figure 2J where the barrier covers the carrier 210 except the opening for the electrode). It would have been obvious to the skilled artisan before the effective filing date to utilize the barrier layer as taught by Eckhardt with the device of Zhou in order to further ensure the device is sealed and to allow for a slightly more rigid design by having the increased thickness of the overall device which aids in initial implantation (see teaching reference Gabriel US 2012/0172960 at [0003] which details desiring balance between rigidity for initial implantation and flexibility for once implanted which is utilized only as a reinforcement of the above rationale).

Regarding claims 23-25, Zhou is silent on the barrier layer. Eckhardt teaches such a barrier layer (element 226) that is electrically isolating and impermeable for liquids being made of parylene (element 226 at [0050]), where the barrier layer covers a front side, a back side and the side faces of the carrier (Figure 2j which shows the barrier layer encompassing the entire device which would include the carrier of Zhou). Therefore, it would have been obvious to the skilled artisan before the effective filing 
Regarding claim 26, Zhou discloses that the carrier is made of a silicon-based organic polymer, preferably of polydimethylsiloxane (mentioned above in rejected claim 16 as PDMS).
Regarding claim 29, Zhou discloses that the implantable electrode device has a strip like shape (Figures 8-10, 20, 47).
Regarding claim 32, Zhou discloses an interface equipment electrically coupled to the electrically conducting terminal (column 7 lines 5-12 which details connecting the device to an external monitoring device 14, element 52 can also be considered an interface equipment which interfaces with the electronics).
Regarding claim 33, Zhou as modified by Eckhardt detail the implantable electrode device as mentioned above in rejected claim 16. Zhou additionally discloses a data processor (element 14 which is a retinal prosthesis controller), second interface equipment of the implantable electrode device when in use (second interface equipment 52 which are electrical contacts at the end of element 12). Zhou does not explicitly disclose a second interface equipment as part of the wherein the data processor however in order for the contacts at element 52 to electrically connect to the processor 14, there would have to be mated electrical contacts on the processor 14 itself in order to function at all. As the language of interface equipment is so broad, even a simple receiving port on the processing components within the processor 14 would meet the limitation, which also must be present for the device of Zhou to function at all. It would have been obvious to the skilled artisan before the effective filing date to further include .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Eckhardt, as applied to claim 16, and in further view of Greenburg et al. US Patent 7,877,866 (hereinafter Greenburg).
Regarding claim 27, Zhou as modified by Eckhardt is silent on the claimed coating. Greenburg teaches an implantable monitoring device that includes that the measurement electrode is formed on a coating on the carrier (Figure 30, electrode 78 is formed on coatings 72B as well as 73 both of which are located on carrier 71). It would have been obvious to the skilled artisan before the effective filing date to utilize the coating and electrode combination as taught by Greenburg with the device of Zhou and Eckhardt as the two types of electrodes (materials) are art recognized equivalents of each other and would have performed the same function comparably well.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Eckhardt, as applied to claim 16, and in further view of Hsu et al. “Effect of Thermal and Deposition Processes on Surface Morphology, Crystallinity, and Adhesion of Parylene-C”. February 2008.
Regarding claim 28, Zhou as modified by Eckhardt include a barrier layer (226 or Eckhardt made of parylene), but is silent on there being a coating that the barrier is formed on. Hsu details an experiment that focused on the effects of adhering parylene to the surface of a device such as a neural device (pre-introduction paragraph, page 87) where Hsu specifically teaches utilizing a coating (silane) that the barrier layer (parylene) is coated on (see section 2. Experimental Details, bottom of page 90 which .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Eckhardt, as applied to claim 16, and in further view of O’Brien et al. US Patent 8,666,505 (hereinafter O’Brien).
Regarding claim 31, Zhou as modified by Eckhardt is silent on the claimed sizing. O’Brien teaches an implantable medical device that includes a device thickness of more than 800microns and less than or equal to 1500 microns (column 7 lines 44-52 which details a thickness of 750-3000 microns depending on the desired components in cavity 116). The Applicant does not appear to have criticality for the specific range of greater than 1000microns to less than or equal to 2500microns, or why it is any more advantageous than another comparable sizing of the references utilized in the present Office Action. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that, it would have been obvious to the skilled artisan before the effective filing date to utilize the device thickness as taught by O’Brien with the device Zhou and Eckhardt via routine experimentation as predictable results would have ensued (maintaining a level of flexibility so as to not damage the surrounding tissue while also .
Claims 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Eckhardt and in further view of Greenburg et al. US Patent 9,592,377 (hereinafter Greenburg ‘377).
Regarding claims 33 and 37, Zhou as modified by Eckhardt detail the implantable electrode device as mentioned above in rejected claim 16. Zhou additionally discloses a data processor (element 14 which is a retinal prosthesis controller), second interface equipment of the implantable electrode device when in use (second interface equipment 52 which are electrical contacts at the end of element 12). As mentioned above Zhou does not explicitly mention the first interface equipment at the data processor. Greenburg ‘377 teaches an implantable medical device that includes an electrode array similar to that of Zhou (Figure 67) electrically connected to a data processor (14) via lead (element 12, see Figure 7) where the conductive pads on the second interface (52, also of Greenburg ‘377) connect to the data processor via the respective contacts (322, at Figure 16E, which is a more detailed view of Figure 7), where the second set of contacts at 322 (closer to the data processor 14) is being considered the first interface equipment. Additionally, due to the broad nature of the terminology chip 64 could also be considered the first interface equipment. It would have been obvious to the skilled artisan before the effective filing date to utilize the first interface equipment as detailed by Greenburg ‘377 with the device of Zhou as predictable results would have ensued (transmission of the electrical signals to/from the electrodes and the processor).

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive regarding the art rejection. The previous 112 rejection has been withdrawn due to the Applicant’s cancelation of the claim rendering it moot.
The Applicant is correct in that not every case will the layers of Zhou inherently have the same Young’s modulus above and below (due to a possible change in manufacturing process) and that the thicknesses include a range which also could be different if the artisan were to choose different values. Both of those points are detailed further below.
Regarding the evidentiary art, the Examiner appreciates that if those same layers were made with different processes then yes, they would in fact have a different Young’s modulus. The references illustrate that if one were to utilize different temperatures during the manufacturing of the disclosed polymers then the Young’s modulus would be different. This is a moot point, as Zhou does not detail utilizing different processes for the layers. It is unclear why the skilled artisan with no prompt from Zhou, would change the process from one layer to the next when they are made of the same materials and include similar if not identical dimensions (depending on what the artisan would choose within each layer’s suggested range). In order for the Applicant’s argument to be persuasive the skilled artisan before the effective filing date would have somehow had to assume that the identical layers of Zhou were made by a different process, again which Zhou does not discuss. Zhou seems to apply heat uniformly as the Applicant points out to the layers (pages 16 of 19, Remarks referring to Zhou at column 4 lines 44-48). As the process appears to be the same, it would be 
The argument regarding the curve of Zhou and the possibility of the heat being applied differently or at different temperatures across the device (all the layers) during manufacture is found to be unpersuasive. The Applicant offers no evidence that suggest that Zhou when applying heat does so in any manner other than uniform. The Applicant at best speculates that the heat might not be uniform. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
Regarding the Young’s modulus of the material while being curved themselves, this argument is also unpersuasive. The Applicant again provides no evidence that the modulus would in fact change given that the identical layers (both dimension and material choice) would be undergo the same conditions (heat) and curved by the same process. If evidence were provided that specifically showed that either the PDMS or polyimide layers (the materials of Zhou) of the same dimensions would in fact have their Young modulus’ change when being curved as detailed by Zhou using the same manufacturing process, the rejection with Zhou would be withdrawn.
Note, with the recent amendment removing the additional dimensions it appears that claims 36-37 are duplicate claims to claims 1 and 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794